Citation Nr: 0325636	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-17 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for angina pectoris with hypertension and sinus tachycardia.  


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1954 to November 1956 and from November 1960 to November 
1961.  

The veteran resides within the jurisdiction of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The issue of whether there was clear and unmistakable error 
(CUE) in a decision of the Board of Veterans' Appeals (Board) 
issued on April 17, 1996, will be the subject of a separate 
decision of the Board.  


REMAND

The veteran has perfected an appeal from a decision of the RO 
dated in April 2001 which denied his claim for a rating in 
excess of 30 percent for angina pectoris, hypertension and 
sinus tachycardia.  

On an October 2001 VA examination, a VA doctor expressed the 
opinion that the veteran's functional capacity could be 
estimated at 5 METs (metabolic equivalent) or less.  In the 
November 2002 Statement of the Case, the Decision Review 
Officer did not accept the doctor's estimate, noting that the 
estimate of 5 METs was not based on any testing.  The Board's 
review discloses that the doctor's estimate does not comply 
with the rating criteria and it is not adequate for rating 
purposes.  38 C.F.R. § 4.104, Note (2) (2002).  Consequently, 
further testing and evaluation is needed.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The veteran's appeal for an increased rating for angina 
pectoris with hypertension and sinus tachycardia, is REMANDED 
for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The veteran should be scheduled for 
cardiovascular examination and testing.  
The claims folder should be reviewed by 
the examiner and he should so note in 
the report.  Any testing and studies 
deemed appropriate should be done.  

a.  The level of METs should be 
determined by exercise testing.  

b.  If the level of METs cannot be 
determined by exercise testing, the 
examiner should explain the medical 
reason why exercise testing cannot be 
done.  The examiner should then give an 
estimate (as likely as not) of the level 
of activity (expressed in METs).  The 
estimation of METs should be supported 
by specific examples, such as slow stair 
climbing or shoveling snow, that results 
in dyspnea, fatigue, angina, dizziness 
or syncope.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SOC.  An appropriate period of time should 
be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



